DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over KOO et al PG PUB 2012/0213162 in view of Narasimha et al PG PUB 2012/0164948.
Re Claims 1, 9, and 19, KOO et al teaches a in device coexistence interference between different radio technologies deployed in the same device operating in LTE and ISM bands wherein the bands are adjacent to each other; further teaches notifying the LTE component of the operating frequency band and available channel information of ISM band during a coordination mode so that the LTE component (a first wireless communication device) is aware of interferable frequency band being used by the ISM component [0019].  KOO et al fails to explicitly teach “generating a channel quality report…the channel quality report indicates that particular sub band in the first range have low channel quality..”.   However, Narasimha et al teaches the LTE cellular performs measurements on the serving cell such as the CQI where WIFI or BT transceiver transmits data in order to assess the coexistence interference level [0016].  
	Re Claims 2, 10, KOO et al teaches the notifying the LTE component of operating frequency band of the non-LTE component (the second wireless communication device).
	Re Claims 3, 4, 11, 12, KOO teaches interferable frequency band (degrade communication in operating channel).
	Re Claims 5, 6, 13, 14, KOO teaches the LTE component and ISM component (unlicensed frequency band).
	Re Claim 7, KOO teaches the non LTE component can be BT, WIFI, etc.
	Re Claims 8, 16, KOO teaches the LTE and non-LTE components are in same device.
	Re Claim 15, KOO teaches the LTE CQI report.
	Re Claim 17, Narasimha et al teaches in figure 1, the LTE and non LTE in different devices.
	Re Claim 18, Narasimha et al teaches the wireless terminal receives channel information from WIFI access point to be relay to the eNB to perform LTE CQI.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KOO et al PG PUB 2012/0213162 in view of Narasimha et al PG PUB 2012/0164948 as applied to claim 19 above and further in view of Kadous et al PG PUB 2012/0071103.
Re Claim 20, KOO et al in view of Narasimha et al fails to CQI report intentionally misidentify poor channel quality in selected LTE subband.  However, Kadous et al teaches CQI may be set to zero to trick eNB to believe a UE is out of range of the LTE in order to create a gap for used in the ISM radio [0085].  One skilled in the art would have been motivated to set the CQI to zero to create the gap for ISM transmission free of coexistence interference.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Re Claims 1, 9, and 19, Applicant argues that “generating a channel quality report at the first wireless communication device, the channel quality report indicating that particular sub-bands in the first frequency range have low channel quality, wherein the particular subbands are selected using the channel information.”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant failed to agree the secondary reference as indicated in the 103 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI HO A LEE/Primary Examiner, Art Unit 2472